Citation Nr: 1214911	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-05 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for service-connected bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served in active military service from August 1962 to February 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for bipolar disorder and assigned a 50 percent rating effective August 9, 2005.  During the current appeal, and specifically in February 2009, the Veteran initially requested a hearing before a decision review officer (DRO).  Then, in a later February 2009 statement, he indicated that he would prefer a videoconference hearing before a Veterans Law Judge.  However, in April 2011 and October 2011 statements, the Veteran withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).


FINDING OF FACT

The Veteran's bipolar disorder is manifested by symptoms that more closely approximate total occupational and social impairment.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for the assignment of a disability rating of 100 percent for his bipolar disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9432 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In light of the favorable action taken herein with respect to the increased rating claim on appeal, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the Veteran's the appeal at this time is not prejudicial to him.  Any potential error on the part of VA in complying with the duty to notify and to assist provisions of the VCAA has essentially been rendered moot by the Board's complete grant of the increased rating claim on appeal.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran was assigned a 50 percent evaluation for his service-connected bipolar disorder from August 9, 2005, the date of claim.  As discussed below, the Board concludes that a staged rating is not warranted for the Veteran's bipolar disorder.  Rather, the Board finds that the total schedular evaluation assigned to the Veteran's service-connected bipolar disorder by this decision is warranted for the entire appeal period.  
The Veteran's bipolar disorder is evaluated pursuant to 38 C.F.R. § 4.130, DC 9432.  Under this formula, a 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).

As will be discussed below, the Veteran has been assigned GAF scores ranging from 40 to 80 from various VA treating physicians, VA examiners, and private treatment providers.  These scores are indicative of mild to severe impairment.  According to the DSM-IV, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 31 to 40 signifies some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing in school).  A GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 reflects more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging between 71 and 80 reflect that, if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

The Board notes that the Veteran's evaluation and treatment history indicates that he has been diagnosed with a dysthymic disorder and a generalized anxiety disorder (GAD) in addition to his service-connected bipolar disorder.  See, e.g., the VA treatment records dated June 2005 and March 2011.  It is now well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The medical evidence in the instant case does not differentiate between the symptomatology associated with the Veteran's bipolar disorder and that resulting from his dysthymic disorder and GAD.  Further, no mental health professional has attempted to distinguish between said symptomatology.  Accordingly, for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected bipolar disorder.

Here, the Veteran seeks a disability rating in excess of the currently assigned 50 percent for his service-connected bipolar disorder.  After having carefully reviewed the record, and for reasons explained in greater detail below, the Board concludes that a 100 percent disability rating is warranted under the schedular criteria.

As was described above, under 38 C.F.R. § 4.130, DC 9432 (2011), in order to warrant a 100 percent disability rating, the evidence must show total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

Critically, the totality of the evidence of record indicates that the Veteran's cumulative bipolar disorder symptomatology more closely approximates total social and occupational impairment.  Specifically, the evidence demonstrates a history of ongoing treatment for bipolar disorder including regular counseling and prescription medication.  See, e.g., the VA examination reports dated April 2009, September 2008, and July 2006.  Moreover, as will be discussed below, the record shows treatment for depressive symptoms, anxiety, mood swings, insomnia, sleep impairment, panic attacks, racing thoughts, decreased concentration and memory, irritability, impaired impulse control, suicidal ideation, and severe social and occupational impairment, in connection with the Veteran's bipolar disorder.

Private treatment records dated January 2005 and February 2005 documented the Veteran's complaints of workplace problems.  Specifically, "[h]e is having a lot of difficulty in the work place.  Feels that his superiors ridicule him and creates an uncomfortable situation for him."  See the private treatment record dated January 2005.  In private treatment records dated in April 2005, the Veteran was noted as being "very anxious" and "continues to have racing thoughts, he has an increased latency, and mid-portion and terminal insomnias."  His speech was described as pressured, and it was reported that he was "very tense and anxious with restless motor movement."  The April 2005 treatment record also explained that the Veteran "is aware that he is unable to function in order to continue in his present occupation."

In a March 2005 psychological assessment, Dr. R.W. documented the Veteran's bipolar disorder symptoms including anxiety manifested by the Veteran grinding his dentures and impulsivity in responding.  He also noted the Veteran's complaints of his mind racing "all the time."  A GAF of 40 to 50 was assigned.  In a letter dated April 2005, Dr. D.J.S. explained that the Veteran continues to be totally disabled and "continues to suffer from severe depression with a diagnosis of bipolar disorder."  Dr. D.J.S. further opined that the Veteran's "response to treatment and medication has been marginal and although I anticipate some improvement, I do not believe he will ever return to work."  In another April 2005 letter, Dr. L.C. described the Veteran's increasing medical problems "specifically, his bipolar disorder, which has worsened to the point where he is unable to function at work."  Dr. L.C. also noted the Veteran's difficulty concentrating, social problems, trouble sleeping, and extreme anxiety while at work."

VA treatment records dated June 2005 document the Veteran's report of decreased energy during the day as well as decreased concentration.  The Veteran reportedly described "scattered hyperactivity, having a number of projects ongoing at one time without completing any."  The Veteran endorsed excessive spending, having recently gone through two bankruptcies."  The Veteran also indicated that he experienced "transient suicidal ideation" without plan or intent.  Paranoid thinking was also noted.  GAF scores of 55 and 60 were assigned.  A VA treatment record dated July 2005 noted the Veteran's difficulty falling asleep and his constant worry and symptoms of depression with low motivation and lack of joy and sadness.  Also, VA treatment records dated September 2005 indicated that the Veteran exhibited a flattened affect.

In an attending physician's statement dated August 2005, it was noted that the Veteran has severe mental impairment with significant loss of psychological, physiological, personal and social adjustments.  A GAF of 55 was assigned at that time.  These findings were essentially repeated in a similar attending physician's statement dated February 2007.

The Veteran was initially afforded a VA examination in July 2006 as to his bipolar disorder.  The Veteran reported that he had worked as a maintenance supervisor for two and a half years before he quit [in January 2005] because of physical problems.  He reported that he "has no interest to do anything and is not able to socialize with anybody."  He admitted that he is depressed almost every day with occasional suicidal thoughts, and endorsed feeling helpless and hopeless.  He also reported that he feels suspicious around other people constantly.  He further stated that he has decreased concentration and memory, racing thoughts, low energy, mood swings, and feelings of guilt about not being able to take care of his wife and not being able to work.  He endorsed panic attacks once per week.  He also stated that he used to have problems with impulse control but denied having such problems currently.  A GAF of 50 was assigned.

In a statement dated February 2007, Dr. B.R.H. indicated that the Veteran "is very compliant with follow through in both outpatient and medication/somatic, however, he still remains psychologically disabled and dependent on psychiatric intervention in order to maintain optimal wellness."  Dr. B.R.H. thus concluded, "[i]t is my professional opinion that to expect [the Veteran] to return to work or to seek gainful employment would be unrealistic due to his cognitive, emotive, and behavioral instability."  In another February 2007 statement, V.A., M.S.W., L.I.S.W., reported that, although the Veteran "can function in self-limiting acutely stressful situations with guidance and support, he cannot manage effectively when in situations requiring consistent and ongoing stressful engagement."  She cited the Veteran's obsessive thought patterns as a major impediment and further opined that "[t]here is no reason to expect improvement in this area.  [The Veteran] remains psychologically disabled and dependent on psychiatric intervention."

In a June 2007 statement, Dr. B.R.H. noted that the Veteran is psychologically disabled and "cannot function effectively, especially in stressful situations, without psychiatric intervention in order to maintain quality of life.  His obsessive thought patterns, severe mood swings, paranoia, and feelings of worthlessness cause him to remain dependent on psychiatric intervention.  There is no reason to expect improvement in this area."  Dr. B.R.H. additionally opined, "it is my opinion that to expect [the Veteran] to return to work or to seek gainful employment would be completely unrealistic at this time and in the future.  In an August 2007 statement, Dr. S.K.R. described the Veteran's many physical problems and further stated that his depression was declining.  She then noted that the Veteran "has always had issues with becoming irritable and angry quicker than those around him."

In a VA treatment record dated August 2008, it was noted that the Veteran's wife of 41 years "is important to his daily existence, buffering him when he feels he is leaning towards a negative state of mind."  It was further noted that the Veteran is actively involved in his community church and participates in church activities.  The Veteran's treatment provider also indicated that the Veteran's sleep pattern has been helped with his prescribed medication and he "awakes rested."  The Veteran's symptoms of depression were noted to "come and go and anxiety is part of his day at times."  The treatment provider further indicated that the Veteran "has his pets, home computer, [and] readings as outside interests and activities."  A GAF score of 80 was assigned.

The Veteran was afforded a second VA examination in September 2008 at which time it was noted that he feels the combination of his medications helps him to fall asleep, but his sleep is still interrupted multiple times.  The Veteran described his moods as "like a rollercoaster in a day.  Two to three times a week, he feels up and down."  The Veteran reported that, when he is depressed, he has no energy.  He does not see any light at the end of the tunnel, and feels hopeless and worthless.  The Veteran reported that his focus, concentration, and attention span have been poor.  The examiner noted that the Veteran's psychological symptoms "interfere with having gainful employment and also with social functioning."  The Veteran explained that he does not have much social interaction and "only goes to church and the grocery store with his wife."  He stated that he feels "anxious in crowded places."  The Veteran further reported that "[h]e might wake up feeling high or normal and then switch into depressed mood with lack of energy, lack of motivation, irritability, does not like to be around people, and fear of getting into confrontations."  He indicated that he does volunteer at the church free store, but is only able to work as the greeter.  He also endorsed occasional suicidal ideation and explained that he is "afraid to mention about the suicidal thoughts to his present psychiatrist because of the fear of getting hospitalized."  The Veteran reported that he is easily provoked and described an incident in which city employees called the police on him when he became "nasty" while attempting to make a report about a fallen tree limb.  The Veteran stated that he "avoids any outside contacts [with] any big groups because of fear of getting into confrontations."

The September 2008 VA examiner described the Veteran's mood as depressed and noted that his thought process "is irrelevant at times but redirectable.  Thought content has mood swings, more down periods than up."  The examiner noted that the Veteran "has paranoia . . . When he goes outside, he feels like people are talking about him because he is not capable of working."  The examiner further noted the Veteran's report of poor short-term memory, poor impulse control, and impaired concentration, attention, and focus.  As to occupational functioning, the examiner concluded that the Veteran "is unemployable due to the mental disorder [of] bipolar disorder and also contributed by the ongoing physical problems and the recent diagnosis of the cancer of the gum."  The examiner assigned a GAF score of 45.

In a letter dated January 2009, Dr. S.K.R. documented the Veteran's multiple physical problems and further noted that the Veteran's "mental issues have been deteriorating the past couple months.  He has close follow-up with a psychiatrist and a counselor.  He is very compliant with his office visits and medicines but unfortunately I do not see him ever being employable."

The pastor from the community church attended by the Veteran submitted a letter dated February 2009 in which she described the Veteran's increasing frustration and depression.  She stated that the Veteran "often apologizes 'just in case' he might have offended someone and seeks repeated affirmation."  She further indicated that the Veteran "has confided in me his plans for suicide and [at] times he has contemplated carrying [the] plans through.  Were it not for the expectations of a church full of people who genuinely care about him, I fear we would have lost him already to suicide."

In a VA treatment record dated April 2009, the treatment provider described the Veteran's psychological symptoms and further noted that the Veteran "is not now and never will be employable."  A GAF score of 60 was assigned.

The Veteran was afforded a third VA examination in April 2009 as to his service-connected bipolar disorder.  The examiner noted that the Veteran "struggles with poor concentration and difficulty focusing, loss of interest, irritability, insomnia, loss of appetite, loss of pleasure, and occasional suicidal thoughts."  The Veteran also described "increasing difficulties with forgetfulness" and becoming easily distracted.  The Veteran stated that his "mood may fluctuate within the same day from deep depression to mania."  Although the Veteran does try to volunteer at his church, the examiner noted that the Veteran "is having more difficulty completing the tasks assigned there."  The Veteran belongs to no organizations except his church and has no hobbies.  He described his relationship with his long-time spouse as "good."  The Veteran reported that he often calls his pastor to talk especially when he gets strong suicidal ideation.
The April 2009 VA examiner noted that the Veteran was a little disheveled in appearance, but his personal hygiene was adequate.  The Veteran's affect was "restricted to depressive range."  The examiner explained that the Veteran's "memory for remote and recent [was] at best fair."  He also documented the Veteran's report that he "hears voices several times a week but could not be more specific as to content and knowledge."  The examiner stated that the Veteran "described symptoms of erratic mood, dysphoria, irritability, loss of interest, difficulty with concentration, insomnia, occasional suicidal ideation, [and] racing thoughts with some impulsive decision-making when in a manic episode."  He concluded that these symptoms "cause impairment in his ability to be gainfully employed, participate in a variety of social activities, or maintain social relationships."  As to occupational functioning, the examiner further opined that the Veteran's unstable mental status caused by his bipolar disorder "make him unemployable at even the simplest sedentary type job at this time and unlikely in the future."  With respect to social functioning, the VA examiner stated that the Veteran's bipolar disorder "makes it difficult to maintain on-going relationships with people not part of his family.  He would be very uncomfortable in social situations and thus avoids them."  Due to these serious symptoms, the examiner assigned a GAF score of 45.  

The Board has thoroughly reviewed the record and has given full consideration to 38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned) and 38 C.F.R. § 3.102 (when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran).  In determining whether the Veteran meets the schedular criteria contained in DC 9432 for the assignment of a total [100 percent] disability rating, the Board's inquiry is not necessarily limited to the criteria found in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).
With regard to the Veteran's bipolar disorder, the Board finds a rating of 100 percent is warranted.  In this regard, the VA examination reports dated July 2006, September 2008, and April 2009 as well as multiple letters from the Veteran's private treatment providers show severe psychological symptomatology and reflect his total social and occupational impairment as a result of his bipolar disorder.

Of significance to the Board in the current appeal is the voluminous medical evidence of record documenting the Veteran's substantially impaired occupational and social functioning.  Specifically, all three VA examiners documented the Veteran's social isolation and inability to function appropriately in an occupational setting.  Further, the records demonstrate that the Veteran has not been employed throughout the appeal period.  Moreover, the competent lay statement from the Veteran's pastor shows the Veteran to be a persistent danger to himself, although, by the Veteran's own statement, he has minimized these suicidal tendencies in seeking treatment so as to avoid hospitalization.  See the statement of Rev. J.E.W.F. dated February 2009 and the VA examination report dated September 2008.

While the GAF scores assigned to the Veteran's service-connected bipolar disorder during the current appeal vary to reflect mild to severe impairment, it is the symptoms specifically noted at the numerous examinations and outpatient treatment evaluations completed during the appeal period that are of the utmost significance.  And, in this regard, the Board finds that the psychiatric symptomatology, as exhibited by the Veteran throughout the current appeal, indicate serious and severe symptoms of bipolar disorder, thereby warranting a 100 percent rating for this disability.  Accordingly, and based on this evidentiary posture, the Board finds that the Veteran's bipolar disorder is manifested by symptoms that more nearly approximate total social and occupational impairment.  A 100 percent rating for this service-connected disability, pursuant to DC 9432, is warranted.  38 C.F.R. § 4.7 (2011).  A 100 percent schedular rating is assigned.

In reaching this decision, the Board acknowledges that the Veteran has raised a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) which was denied by the RO in a rating decision dated May 2009.  The Board recognizes that the Veteran did not explicitly disagree with that denial.  However, the Veteran has repeatedly described an inability to retain employment due to his service-connected bipolar disorder.  See, e.g., the Appellant's Brief dated March 2012.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  

In this regard, the Board notes that a TDIU can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability provided that the scheduler rating is less than total.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  Clearly, as these regulations stipulate, the initial threshold to entitlement to a TDIU is a less than 100 percent schedular rating for the service-connected disability(ies).  In light of the Board's grant of a total schedular rating for the Veteran's service-connected bipolar disorder herein at issue, a TDIU may not also be granted.  See VAOPGCPREC 6-99 (June 7, 1999).  Moreover, the Veteran is not currently service-connected for any other disability.  Thus, the issue of entitlement to a TDIU, raised pursuant to Rice, is rendered moot by the assignment of the 100 percent disability rating in this decision.  C.f., Bradley v. Peake, 22 Vet. App. 280 (2008).  


ORDER

An initial increased disability rating of 100 percent is granted for the service-connected bipolar disorder, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


